76 F.3d 372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Chris J. EUBANKS, Petitioner.
No. 95-2963.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Jan. 31, 1996.

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Chris J. Eubanks petitions this court for a writ of mandamus pursuant to Fed.  R.App. P. 21, requesting that we direct a district court judge to enter a default judgment against the Defendants in Eubanks's pending civil rights action.


2
Mandamus is an extraordinary writ that should be granted only in unusual circumstances not present here.  Kerr v. United States District Court, 426 U.S. 394 (1976).   Further, it cannot be used as a substitute for appeal.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).   Accordingly, we deny Eubanks's petition for writ of mandamus.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
PETITION DENIED.